DENIED and Opinion Filed April 20, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-01124-CV
                                No. 05-21-01125-CV

                IN RE LAWRENCE ALLEN FULLER, Relator

          Original Proceeding from the Criminal District Court No. 3
                            Dallas County, Texas
             Trial Court Cause Nos. F97-01742-J & F97-02170-J

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers
      Lawrence Allen Fuller has filed a petition for writ of mandamus seeking to

compel the trial court to issue a ruling on his motion for post-conviction DNA

testing. The Court requested a response to the petition. In its response, the State has

shown the respondent trial court issued a March 14, 2022 order denying relator’s

motion. Accordingly, we deny relief on the petition because the matter is now moot.

      To obtain mandamus relief, relator must show: (1) that he has no adequate

remedy at law, and (2) that the act he seeks to compel is a ministerial act for which

he has a clear right to relief. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim.

App. 2014) (orig. proceeding). In seeking to compel a ruling from the trial court,
relator has a right to a ruling, but mandamus may not be used to compel the trial

court to rule a certain way on a matter in which it is exercising its judicial discretion.

In re State ex rel. Young v. Sixth Judicial Dist. Ct. of Appeals, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007).

      The trial court’s ruling denying relator’s motion delivers all of the relief he is

requesting and entitled to in a mandamus proceeding, thus rendering his cause moot.

See Bonilla, 424 S.W.3d at 534 (mandamus relief rendered moot when relator

received information he was seeking); In re Johnson, 599 S.W.3d 311, 311–12 (Tex.

App.—Dallas 2020, orig. proceeding) (mandamus proceeding seeking ruling on

motion rendered moot when respondent trial court ruled on motion); see also In re

Graves, No. 05-14-00306-CV, 2014 WL 1032466, at *1 (Tex. App.—Dallas Mar.

13, 2014, orig. proceeding) (mem. op.) (mandamus proceeding seeking ruling on

post-conviction DNA motion rendered moot when trial court issued ruling on

motion).

      Accordingly, relator’s petition for writ of mandamus is denied as moot.




211124f.p05                                  /Lana Myers//
211125f.p05                                  LANA MYERS
                                             JUSTICE



                                          –2–